Order entered May 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00765-CV

                KINGVISION PAY-PER-VIEW, LTD, ET AL, Appellants

                                              V.

                             DALLAS COUNTY, TEXAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 07-11471-F

                                          ORDER
       Before the Court is appellants’ May 1, 2013 second unopposed motion for extension of

time to file reply brief. Appellant’s motion is GRANTED. Appellants’ reply brief shall be filed

on or before May 10, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE